LATTIMORE, Judge.
Conviction for violating a statute (Vernon’s Ann. P. C. art. 827d) forbidding the operation of a travel bureau; punishment, a fine of $100.
Examination of the record before us leads us to conclude that, upon its facts and the questions of law involved, it is identical with the case of Ex parte Martin (Tex. Cr. App.) 74 S.W.(2d) 1017, opinion handed down October 3, 1934. Eor the reasons advanced in Ex parte Martin, supra, the judgment in this case will be reversed and the prosecution ordered dismissed.